Case 3:20-cr-00095-BJD-MCR Document 51 Filed 06/21/21 Page 1 of 5 PagelD 326

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
UNITED STATES OF AMERICA
Vi Case No. 3:20-cr-95-BJD-MCR
RICHARD EVERETT CAMP, JR.
ORDER OF FORFEITURE AND PRELIMINARY
ORDER OF FORFEITURE FOR SPECIFIC ASSETS

The defendant pleaded guilty to Counts One, Two and Three of the Superseding
Information which charged him with conspiracy to commit wire fraud and mail fraud,
in violation of 18 U.S.C. § 1349 and conspiracy to commit money laundering, in
violation of 18 U.S.C. § 1956(h). The United States has established that the defendant
obtained at least $5,699,043.01, of which $2,047,975.98 represents the amount of
proceeds the defendant obtained from the conspiracy to commit wire fraud and
$3,651,067.03 represents the amount of proceeds the defendant obtained from the
conspiracy to commit mail fraud, and which were involved in money laundering, and
that the following real properties were purchased or funded with proceeds of the
offenses and were involved in money laundering:

a. Real property located at 76437 Timber Creek Boulevard,
Yulee, Nassau County, Florida 32097-0658, including all

improvements thereon and appurtenances thereto, more
particularly described as:

ALL THAT CERTAIN LAND SITUATE IN NASSAU
COUNTY, FLORIDA, VIZ:
Case 3:20-cr-00095-BJD-MCR Document 51 Filed 06/21/21 Page 2 of 5 PagelD 327

LOT 125 OF TIMBER CREEK PLANTATION PHASE TWO,
ACCORDING TO THE PLAT THEREOF AS RECORDED
IN PLAT BOOK 7, PAGE(S) 165 THROUGH 168, OF THE
PUBLIC RECORDS OF NASSAU COUNTY

Parcel No. 11-2N-26-2051-0125-0000;

b. Real property located at 27488 Highway 129 South, Metter, Candler
County, Georgia 30439, including all improvements thereon and
appurtenances thereto, more particularly described as:

ALL THAT CERTAIN LAND SITUTATE IN CANDLER
COUNTY, GEORGIA, VIZ:

ALL THAT CERTAIN LOT, TRACT OR PARCEL OF
LAND SITUATE, LYING AND BEING IN THE 1685" G.M.
DISTRICT OF CANDLER COUNTY, GEORGIA,
CONTAINING 447.33 ACRES, MORE OR LESS,
TOGETHER WITH ALL IMPROVEMENTS THEREON,
DESIGNATED AS “PARCEL 1B” AS SHOWN ON THAT
CERTAIN PLAT SURVEY DATED DECEMBER 31, 1998,
PREPARED BY GEORGE WILLIAM DONALDSON,
REGISTERED SURVEYOR, WHICH PLAT IS RECORDED
IN PLAT BOOK 8, PAGE 85 IN THE OFFICE OF THE
CLERK OF SUPERIOR COURT OF CANDLER COUNTY,
GEORGIA AND WHICH PLAT OF SURVEY IS BE
EXPRESS REFERENCE INCORPORATED HEREIN FOR
DESCRIPTIVE AND ALL OTHER PRUPOSES.

SAID PROPERTY IS BOUNDED, NOW OR FORMERLY,
ACCORDING TO THE AFOREMENTIONED PLAT AS
FOLLOWS: ON THE NORTH BY LANDS OF MARY SUE
HENDRIX AND R. E. HENDRIX; ON THE EAST BY THE
RUN OF FIFTEEN MILE CREEK; ON THE SOUTH AND
SOUTHWEST BY THE CANOOCHEE RIVER AND LANDS
OF LUCY HOLLOWAY AND LINDA H. ENGLISH AND
BY LANDS OF J. T. HOLLOWAY; AND WESTERLY BY
THE RIGHT OF WAY OF GEORGIA STATE HIGHWAY
#129.

THIS IS THE SAME PROPERTY AS CONVEYED BY
WARRANTY DEED DATED SEPTEMBER 2005 FROM
RICHARD BROOKS JONES AND PAMELA S. JONES TO

to
Case 3:20-cr-00095-BJD-MCR Document 51 Filed 06/21/21 Page 3 of 5 PagelD 328

SAVANNAH CAPITAL, LLC, RECORDED IN DEED BOOK
220, PAGE 624 IN THE OFFICE OF THE CLERK OF
SUPERIOR COURT OF CANDLER COUNTY, GEORGIA.

LESS AND EXCEPT ANY PORTION OF THE ABOVE-
DESCRIBED PROPERTY WITHIN THE
RIGHT OF WAY OF GEORGIA STATE HIGHWAY #129.

Parcel No. 047012001; and

& Real property located at 3240 S. Fletcher Avenue, Unit 445,
Fernandina Beach, Nassau County, Florida 32034, including
all improvements thereon and appurtenances thereto, more
particularly described as:

_ALL THAT CERTAIN LAND SITUATE IN NASSAU
COUNTY, FLORIDA, VIZ:

CONDOMINIUM UNIT NO. 45, OF AMELIA BY THE SEA,
A CONDOMINIUM, TOGETHER WITH AN UNDIVIDED
INTEREST IN THE COMMON ELEMENTS, ACCORDING
TO THE DECLARATION OF CONDOMINIUM DATED
JUNE 28, 1973 AND RECORDED IN OFFICIAL RECORDS
BOOK 148, PAGE 542, OF THE PUBLIC RECORDS OF
NASSAU COUNTY, FLORIDA, AS AMENDED IN
OFFICIAL RECORDS BOOK 195, PAGE 130, OFFICIAL
RECORDS VOLUME 628, PAGE 1122, AND OFFICIAL
RECORDS BOOK 685, PAGE 1288, OF THE AFORESAID
PUBLIC RECORDS TOGETHER WITH ALL OF ITS
APPURTENANCES ACCORDING TO THE
DECLARATION

Parcel No. 00-00-31-1010-0045-0000
(real properties).
The United States moves under to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C.
§ 2461(c) and Fed. R. Crim. P. 32.2(b)(2), for entry of an order of forfeiture in the

amount of at least $5,699,043.01, as well as a Preliminary Order of Forfeiture for the

real properties.
Case 3:20-cr-00095-BJD-MCR Document 51 Filed 06/21/21 Page 4 of 5 PagelD 329

Accordingly, the motion, Doc. 34, is GRANTED. The defendant is liable for
an order of forfeiture in the amount of $5,699,043.01, which is final as to the
defendant. The United States will not forfeit more than $5,699,043.01 from the
defendant and his co-conspirator, Gretchen Michele Camp.

In addition, the real properties were purchased or funded with proceeds of the
conspiracies to commit wire fraud and mail fraud and were involved in money
laundering, and are FORFEITED to the United States, pursuant to 18 U.S.C.

§ 981(a)(1)(C) and 28 U.S.C. § 2461(c), for disposition according to law. The
Preliminary Order of Forfeiture is final as to the defendant.

The proceeds of the offense were transferred to third parties, and the United
States cannot locate the proceeds, other than the funds identified above, upon the
exercise of due diligence. Accordingly, under 21 U.S.C. § 853(p), as incorporated by
28 U.S.C. § 2461(c), the United States may seek, as a substitute asset in satisfaction
of this judgment, forfeiture of any of the defendant’s property up to the $5,699,043.01
order of forfeiture.

The net proceeds from the forfeiture and sale of any specific assets will be
credited to and reduce the amount the United States shall be entitled to forfeit as
substitute assets, pursuant to 21 U.S.C. § 853(p).

The Court retains jurisdiction to address any third party interest that may be
asserted in these proceedings, and to enter any further order necessary for the
forfeiture and disposition of such property, and to order any substitute assets

forfeited to the United States up to the amount of the order of forfeiture.

4
Case 3:20-cr-00095-BJD-MCR Document 51 Filed 06/21/21 Page 5 of 5 PagelD 330

tte
DONE and ORDERED in Chambers in Jacksonville, Florida, this \"] day
/
of DOU , 2021.

bi
BRIAN J. DAVIS

United States District Judge

 

 

CC: Counsel of Record
